The opinion of the court was delivered, July 3d 1867, by
Woodward, C. J.
— Secrist, claiming title under George Yeakle, brought this action of ejectment to recover the same land for which Zimmerman’s executors brought ejectment against Yeakle in 1857, and wherein on the 2d November 1857 Yeakle confessed judgment to the plaintiff for the land in dispute and costs of suit. Subsequently a motion to open the judgment was entertained, but was finally discharged on the 9th November 1860.
The only question upon the record is whether the confession of judgment, in the former suit of 1857, bars the present action. It is not to be doubted that the parties are essentially the same as in the former suit, for Secrist has succeeded to Yeakle’s title, nor that the land is the same, for that appears all through the record.
An ingenious argument is submitted by learned counsel to prove that under the Act of 13th April 1807, nothing but two verdicts in ejectment and judgments thereon will bar the right, and that as a judgment by default or a judgment upon an award of arbitrators will not have this effect, neither will a judgment by confession.
*448The Act of 1807 was an act of limitation. At common law parties might harass each other with ejectments without limit, but the legislature fixed this limit to their litigation. And it was so purely a limitation of the common-law a'ction, that this court refused, in Seitzinger v. Ridgway, 9 Watts 496, to apply it to an equitable action of ejectment, and held, upon great consideration, one verdict and judgment conclusive in such an action. The legislature afterward changed this rule of decision, and then repealed their enactment and restored the rule as laid down in Seitzinger v. Ridgway. See the subject exfoliated in Peterman v. Huling, 7 Casey 432.
But a confession of judgment does not stand upon the statute at all, which relates only to those judgments that are entered upon verdicts. A judgment confessed in ejectment must be treated upon the same general principles of law that belong to what Mr. Greenleaf calls solemn or judicial confessions in other cases. The effect of these is to conclude the right and to estop the party. The most important interests, not only property and liberty, but life itself, are habitually concluded, judicially, by solemn confession made by the party in interest in the face of a court of justice. And why should ejectment be an exception ? In the nature of things the interests involved in an ejectment suit are no more beyond the power of a party to control by his confession than any other rights of person or property. If he may confess his guilt in a capital case, he may surely confess his want of title in ejectment. And a judgment confessed concludes and estops him and all his privies. This- not upon the effect of the statute, but by the general principles of the common law. It is a voluntary waiver of all defences, and of all rights under the statute or at common law — a total and unconditional surrender of the field of controversy which concludes him for ever.
The judgment is affirmed.